Exhibit 10.1
 
WAREHOUSING AGREEMENT
 
WAREHOUSING AGREEMENT, dated as of April 11, 2011, between JENNIFER
CONVERTIBLES, INC., a Delaware corporation (“JCI”), MARKS & COHEN LLC., a North
Carolina corporation (“M&C”).
 
W I T N E S S E T H:
 
WHEREAS, M&C desires to obtain certain warehousing and distribution and other
services in California for their operations and JCI desires to provide such
services to M&C.
 
NOW, THEREFORE, in consideration herein set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  As used in this Agreement:
 
 “Effective Date” shall have the mean May 1, 2011.
 
 “Merchandise” shall mean home-furnishing items generally sold to other
retailers.
 
“Warehouse” shall mean the premises located at 1050 Orange Show Road, San
Bernardino, California.
 
“M&C Delivered Sales” shall mean the landed wholesale cost of the Merchandise.
 
“COD” shall mean payment due from customers of M&C upon receipt of Merchandise
to these customers from JCI.  Payments may be in the form of Cash or Check.
 
2.           Warehousing.  During the term of this Agreement, JCI shall:
 
 
(a)
Receive, hold and store at the Warehouse Merchandise for M&C or its agents.

 
 
(b)
Release of Merchandise to customers of M&C or its agent as requested by its M&C
and its agents including collecting any COD payments.

 
 
(c)
Provide to M&C or its agent (i) Receiving Reports, (ii) Delivery Reports and
(iii) Stock Status Reports.

 
 
(d)
Title and risk of loss of Merchandise remains with M&C.

 
3.           Warehousing Fees.  As consideration for providing the services set
forth in Sections 2 above,  M&C shall pay to JCI:
 
 
(a)
Fee equal to the greater of $10,000 or 5% of the aggregate M&C Delivered
Sales.  $10,000 is due the first of each month with the balance due on the $15th
of the following month.

 
 
(b)
One time fee of $7,000 due May 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
4.           Warranty Claims; Service and Repairs.  JCI will be not be
responsible for any claims for breach of warranty or otherwise relating to M&C
Delivered Sales or any defects or irregularities relating to Merchandise.
 
5.           Term and Termination.  The term of this Agreement shall be for one
year commencing on the Effective Date and maybe terminated earlier by either
party upon thirty day written notice.  If the Agreement is terminated M&C must
still make any payments under section 3 of this Agreement.
 
6.           Representations and Warranties.  (a)  M&C hereby represents and
warrants to JCI as follows:
 
(i)           M&C is duly incorporated, validly existing and in good standing
under the laws of the State of North Carolina and has all requisite corporate
power to operate and to carry on its business as presently being conducted;
 
(ii)          M&C has all requisite corporate power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby and, assuming the due and valid execution and performance
hereof by JCI, this Agreement, when so executed and delivered by M&C, will
constitute the legal, valid and binding obligation of M&C, enforceable against
M&C in accordance with its terms except as such enforcement may be limited by
applicable principles of bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally or by principles governing the
availability of equitable remedies;
 
(iii)         except for the Court Approval, no consent, authorization,
approval, order, license, certificate or permit of or from, or filing with, any
federal, state, local or other governmental authority is required by M&C in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.
 
(iv)         the execution, delivery and performance of this Agreement by M&C
will not violate its certificate of incorporation or by-laws or any law,
regulation, order, judgment or decree binding on it or to which it or any of its
properties or assets are subject.
 
(b)           JCI hereby jointly and severally represent and warrant to M&C as
follows:
 
(i)           JCI is duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power to
own, lease and operate its properties and to carry on its business as presently
being conducted;
 
(ii)          JCI has all requisite corporate power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby and, assuming the due and valid execution and performance
hereof by M&C, this Agreement, when so executed and delivered by JCI will
constitute the legal, valid and binding obligations of JCI, enforceable against
each of JCI in accordance with its terms except as such enforcement may be
limited by applicable principles of bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally or by principles governing
the availability of equitable remedies;
 
(iii)         except for the Court Approval, no consent, authorization,
approval, order, license, certificate or permit of or from, or filing with, any
federal, state, local or other governmental authority is required by JCI in
connection with the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby; and
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)         the execution, delivery and performance of this Agreement by JCI
will not violate their respective certificates of incorporation or bylaws or any
law, regulation, order, judgment or decree binding on either of them or to which
any of their respective properties or assets are subject.
 
7.           Indemnity.  (a)  M&C shall indemnify and hold harmless JCI and
their respective successors, permitted assigns, officers, directors, employees,
agents, advisors, representatives and affiliates (collectively, the “JCI
Indemnified Parties”) from and against any and all loss, cost, liability,
damage, injury, claim and expense (including, but not limited to, reasonable
attorneys’ fees and disbursements), accruing, and arising out of or in
connection with the inaccuracy of any of the representations and warranties made
by M&C herein or the breach by M&C of any covenant or agreement contained
herein.
 
(b)      JCI shall indemnify and hold harmless each of M&C, its successors,
permitted assigns, officers, directors, employees, agents, advisors,
representatives and affiliates (collectively, the “M&C Indemnified Parties”)
from and against any and all loss, cost, liability, damage, injury, claim and
expense (including but not limited to reasonable attorneys’ fees and
disbursements), accruing, and arising out of or in connection with the
inaccuracy of any of the representations and warranties made by either of them
or the breach by either of them of any covenant or agreement contained herein.
 
8.           Miscellaneous.  (a) No party may assign its rights or obligations
hereunder without the prior written consent of the other
parties.  Notwithstanding the foregoing, JCI may subcontract to any wholly-owned
subsidiary, the performance of its obligations hereunder and the sale of JCI’s
stock or a merger of JCI or a sale of substantially all of the assets of JCI
shall not be deemed an assignment, provided, however, that in the case of an
asset sale, the acquiring party shall agree to assume and be bound by this
Agreement.  This Agreement shall inure to the benefit of and shall be binding
upon the parties hereto and their respective successors and permitted assigns.
 
(b)      Except as expressly provided to the contrary herein, each paragraph,
part, term and/or provision of this Agreement shall be considered severable and
if, for any reason, any section, part, term and/or provision herein is
determined to be invalid and contrary to, or in conflict with, any existing or
future law or regulation of any court or agency having valid jurisdiction, such
shall not impair the operation or affect the remaining portions, sections,
parts, terms or provisions of this Agreement; and the latter will continue to be
given full force and effect and bind the parties hereto and such invalid
sections, parts, terms and/or provisions shall be deemed not to be part of this
Agreement.
 
(c)      This Agreement constitute the entire, full and complete agreement among
JCI and M&C concerning the subject matter hereof and supersede all prior
agreements concerning such subject matter.  No amendment, change or variance
from this Agreement shall be binding on any party unless in writing and signed
by all parties hereto.
 
(d)      The captions to each paragraph herein are used for convenience only and
shall not be considered part of this Agreement, nor used in interpreting the
provisions hereof.
 
(e)      This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the conflict of laws
principles thereof.
 
(f)      This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and together which shall be deemed one
instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)      Nothing in this Agreement, express or implied, is intended to confer on
any person not a party here to any rights or remedies by reason of this
Agreement.
 
(h)      Any amounts due hereunder, but not paid when due (whether by offset or
otherwise) shall bear interest at the rate of 9% per annum until paid.
 
(i)      Any controversy or claim arising out of or relating to this Agreement
or the breach thereof, shall be settled by arbitration administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules and judgment on the award rendered by the arbitrator(s) may be entered in
any federal or state court of competent jurisdiction sitting within the area
comprising the Eastern District of New York, such arbitration shall take place
in New York, and the parties do hereby waive all questions of personal
jurisdiction or venue for the purpose of carrying out this provision.  In
addition to all other remedies available in the arbitration, the parties shall
have the right to seek termination of this Agreement and damages.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
JENNIFER CONVERTIBLES, INC.
   
By:
/s/ Rami Abada
 
Name: Rami Abada
 
Title: President
       
MARKS and COHEN LLC.
   
By:
 /s/ Herb Hester Jr.
 
Name: Herb Hester Jr.
 
Title: President


 